  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 FREDDY L. WAMBACH,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-137

         v.

 ROBERT HOYT, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 24. Plaintiff

filed a Response opposing Defendants’ Motion. Doc. 31. For the reasons which follow, I

VACATE the Court’s November 14, 2019 and December 19, 2019 Orders allowing Plaintiff to

proceed in forma pauperis and directing monthly payments be made from Plaintiff’s prison trust

account, respectively. Docs. 3, 6. Additionally, I RECOMMEND the Court GRANT

Defendants’ Motion to Dismiss, DISMISS without prejudice Plaintiff’s Complaint, DIRECT

the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and

DENY Plaintiff leave to proceed in forma pauperis on appeal.

                                         BACKGROUND

       Plaintiff, who is incarcerated with the Georgia Department of Corrections, filed a 42

U.S.C. § 1983 cause of action alleging Defendants arrested him without probable cause and used

excessive force during the arrest. Doc. 1. Plaintiff also filed a motion to proceed in forma

pauperis, which the Court granted. Docs. 2, 6. After the Court conducted its requisite frivolity

review, Plaintiff’s claims against Defendants in their official capacities and his claims for false
     Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 2 of 7




arrest and false imprisonment were dismissed. Doc. 13. However, Plaintiff’s claim for

excessive force claim against Defendants remained pending. Id.

        Presently before the Court is Defendants’ Motion to Dismiss. Doc. 31. Defendants argue

Plaintiff’s Complaint is due to be dismissed without prejudice because he is barred from

proceeding in forma pauperis under the “three strikes” provision of 28 U.S.C. § 1915(g) and

Plaintiff does not meet the imminent danger exception. Id. at 1. Alternatively, Defendants

contend dismissal is appropriate because Plaintiff misrepresented his litigation history to the

Court. Id.

        Plaintiff filed a Response to Defendants’ Motion, arguing his case should not be

dismissed under § 1915(g)’s three-strikes provision. Doc. 31 at 1. Plaintiff admits he

accumulated “three strikes” while incarcerated in North Carolina from 1996 to 2003. Id. at 2.

However, Plaintiff explains during subsequent periods of incarceration, he was able to file suits

which were not dismissed under § 1915(g). Id.

                                          DISCUSSION

I.      Dismissal Under 28 U.S.C. § 1915(g)

        Defendants argue Plaintiff’s Complaint should be dismissed under 28 U.S.C. § 1915(g)

because Plaintiff has accumulated at least “three strikes.” Doc. 24 at 1. In fact, Defendants

explain they have identified at least seven dismissals that should count as strikes against Plaintiff

and a previous Order where Plaintiff’s case was dismissed under the three strikes rule. Id. at 4–

7. As explained above, Plaintiff does not contest he has accumulated these strikes or he has

previously had a case dismissed under § 1915(g). Doc. 31 at 2. Instead, Plaintiff argues he was

previously allowed to proceed without paying the filing fee despite his strikes, and, therefore, he




                                                  2
  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 3 of 7




should also be allowed to do so in this case. Id. However, Plaintiff is incorrect and as explained

below, his case should be dismissed.

       A prisoner seeking to proceed in forma pauperis in a civil action against officers or

employees of government entities must comply with 28 U.S.C. § 1915 of the Prison Litigation

Reform Act of 1995 (“PLRA”). Section 1915(g) provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

§ 1915(g). Section 1915(g) “requires frequent filer prisoners to prepay the entire filing fee

before federal courts may consider their lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719,

723 (11th Cir. 1998), abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007). The

Eleventh Circuit Court of Appeals upheld the constitutionality of § 1915(g) in Rivera v. Allin,

concluding § 1915(g) does not violate the doctrine of separation of powers, nor does it violate an

inmate’s rights to access to the courts, to due process of law, or to equal protection. Rivera, 144

F.3d at 723–28.

       As Defendants point out, a review of Plaintiff’s history of filings reveals he has brought

at least three civil actions that were dismissed and constitute strikes under § 1915(g), including:

       (1)     Wambach v. Creecy, No. 15:96-CT-545 (W.D.N.C. Aug. 6, 1996)
               (dismissed for failure to state a claim);

       (2)     Wambach v. Creecy, 104 F.3d 360 (4th Cir. 1996) (unpublished) (appeal
               dismissed as frivolous); and

       (3)     Wambach v. Beck, No. 5:02-CT-721 (E.D.N.C. Nov. 12, 2002) (dismissed
               as frivolous).

Additionally, the Court agrees Plaintiff has been identified as a three-striker in Wambach v.

Cabarrus County, 1:03-cv-251 (M.D.N.C. Mar. 19, 2003), report and recommendation adopted


                                                 3
  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 4 of 7




by 1:03-cv-251 (Apr. 30, 2003). Because Plaintiff has filed at least three previously dismissed

cases or appeals which qualify as strikes under § 1915(g), Plaintiff may not proceed in forma

pauperis in this action unless he can demonstrate he meets the “imminent danger of serious

physical injury” exception of § 1915(g).

II.    Plaintiff’s Allegations of Imminent Danger of Serious Physical Injury

       “In order to come within the imminent danger exception, the Eleventh Circuit requires

‘specific allegations of present imminent danger that may result in serious physical harm.’”

Odum v. Bryan Cnty. Judicial Circuit, No. CV407-181, 2008 WL 766661, at *1 (S.D. Ga. Mar.

20, 2008) (quoting Skillern v. Jackson, No. CV606-49, 2006 WL 1687752, at *2 (S.D. Ga. June

14, 2006)). “In determining whether the imminent-danger exception applies, we construe a pro

se plaintiff’s complaint liberally, accept all of the allegations as true, and view the complaint as a

whole.” O’Connor v. Warden (O’Connor III), 754 F. App’x 940, 942 (11th Cir. 2019). General

and conclusory allegations not grounded in specific facts indicating injury is imminent cannot

invoke the § 1915(g) exception. Sutton v. Dist. Attorney’s Office, 334 F. App’x 278, 279 (11th

Cir. 2009) (“[G]eneral assertions, even construed liberally, are ‘insufficient to invoke the

exception to § 1915(g) absent specific fact allegations of ongoing serious physical injury, or of a

pattern of misconduct evidencing the likelihood of imminent serious physical injury.’” (quoting

Brown v. Johnson, 387 F.3d 1344, 1349–50 (11th Cir. 2004))); see also Skillern v. Paul, 202

F. App’x 343, 344 (11th Cir. 2006); Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999)

(finding inmate’s allegations “that he faced imminent danger sometime in the past is an

insufficient basis to allow him to proceed in forma pauperis pursuant to the imminent danger

exception to the statute”).




                                                  4
  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 5 of 7




        Here, Plaintiff does not argue he qualifies for the imminent danger exception. Further,

Plaintiff’s allegations are insufficient to show he was in imminent danger when he brought this

action on November 12, 2019, as required to surpass § 1915(g)’s three strikes provision.

Plaintiff’s allegations of excessive force refer to past harm, which are insufficient to show he is

currently in danger. Doc. 1 at 12–13 (alleging Defendants used excessive force when arresting

him on December 6, 2017); see Smith v. Dewberry, 741 F. App’x 683, 686 (11th Cir. 2018)

(“[A] three-strike prisoner must show that he was in imminent danger of serious physical injury

or was in jeopardy of an ongoing danger at the time he filed his complaint.”); Skillern, 202

F. App’x at 344; Medberry, 185 F.3d at 1193 (finding inmate’s allegations “that he faced

imminent danger sometime in the past is an insufficient basis to allow him to proceed in forma

pauperis pursuant to the imminent danger exception to the statute”).

        As Plaintiff does not qualify for the imminent danger exception, his status as a “three-

striker” precludes him from proceeding in this case in forma pauperis. Accordingly, I

RECOMMEND the Court GRANT Defendants’ Motion to Dismiss and DISMISS without

prejudice Plaintiff’s Complaint due to Plaintiff’s failure to prepay the entire filing fee in this

case.

III.    Leave to Appeal in Forma Pauperis

        The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is appropriate to address this issue in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (providing trial court may certify appeal is not taken in

good faith “before or after the notice of appeal is filed”).

        An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, the appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3);




                                                   5
  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 6 of 7




Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective standard.

Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not proceed in

good faith when he seeks to advance a frivolous claim or argument. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the factual

allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

          Based on the above analysis of Plaintiff’s action and Defendants’ Motion to Dismiss,

there are no non-frivolous issues to raise on appeal, and an appeal would not be taken in good

faith. Moreover, as a “three-striker” Plaintiff is not only barred from filing a civil action in

forma pauperis, he is also barred from filing an appeal in forma pauperis while he is a prisoner.

Thus, the Court should DENY Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

          For the foregoing reasons, I VACATE the Court’s November 14, 2019 and December

19, 2019 Orders allowing Plaintiff to proceed in forma pauperis and directing monthly payments

be made from Plaintiff’s prison trust account, respectively. Docs. 3, 6. Additionally, I

RECOMMEND the Court GRANT Defendants’ Motion to Dismiss, DISMISS without

prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Plaintiff leave to proceed in forma pauperis on

appeal.




                                                  6
  Case 2:19-cv-00137-LGW-BWC Document 33 Filed 03/16/21 Page 7 of 7




        Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions

on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 16th day of March,

2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 7
